﻿It
is my pleasure to congratulate you, Sir, on your
election as President of the General Assembly at its
fifty-eighth session. We trust that you will guide the
deliberations of this session with great efficiency, skill
and wisdom. I also pay tribute to your predecessor,
Mr. Jan Kavan, President of the General Assembly at
its fifty-seventh session, for having successfully led the
deliberations of that session.
In addition, we should like to express our
appreciation for the tireless efforts of the Secretary-
General, Mr. Kofi Annan, and for his commitment to
the Charter of the United Nations with a view to
enhancing international peace and security.
After the 1980s, Israel began unilaterally to
delineate borders through the Seven Star Settlement
Plan, initiated by Mr. Sharon when he was Housing
Minister. The plan involves building Israeli settlements
along the Green Line   the line of the old armistice  
in order to obliterate the Line, which separates the
territories occupied in 1967. Israel has used agreements
as an opportunity to build more settlements, which now
total 187 in the West Bank and Gaza Strip.
The holy city, Jerusalem, has been subjected to an
extensive Judaization campaign with a view to
implementing the Greater Jerusalem plan to increase
the number of settlers within Palestinian areas. Under
that plan, land has been confiscated and a wall isolating
Jerusalem from neighbouring areas is being built.
Israeli settlers have occupied Palestinian homes in
many Palestinian neighbourhoods. In Jerusalem, Israel
has confiscated 70 kilometres of land in order to build
bypass roads in the West Bank under the pretext of
redeployment. Therefore, Israel has taken the first steps
in implementing a plan aimed at establishing cantons,
which, Mr. Sharon had planned long ago to isolate
Palestinian cities and villages by building settlements
and bypass roads to prevent any geographic contiguity
among population centres in Palestinian areas.
The building of the wall is part of the Israeli
policy of imposing a fait accompli, of exploiting
security conditions to attain certain objectives by
creating bantustans and enclaves and by isolating
Palestinian villages from their surroundings, including
separating such villages from Jerusalem. Thus the
separation wall has isolated the cities of Eizariya and
Abu Dis on all sides. All entry and exit into and out of
these two cities is through Israeli military checkpoints.
We condemn you, Israel, for such actions.
An article in the 10 August 2003 edition of
Haaretz reads:
The Palestinian children who will be the
next generation are being raised under extremely
difficult circumstances in comparison with those
who preceded them. They see only the ugly face
of Israel; therefore, they will be consumed by
blind hatred and a desperate desire for revenge.'
Another article in the same newspaper this month
notes:
Israel lays the blame on Arafat, after it
forced him to win the chairmanship of the
Palestinian Authority by democratic means in
accordance with the Oslo Agreement, ignoring
the fact that it must, first and foremost, do its part
to alleviate the tension by giving up the occupied
territories.'
The article continues:
Can Israel ignore the regrettable fact that
the European Union was among the majority that
supported the General Assembly resolution?
Israel's diplomatic defeat at the United Nations is
the inordinate price that Israel paid as a result of a
stupid decision by its Government   a decision
that was no more than a declaration of its
intentions. Its hope to eliminate Mr. Arafat is a
stark embodiment of Israel's inclination to shirk
responsibility and then to blame fictitious
developments on the Palestinian side for the
problem. Instead of taking the necessary action to
calm the situation, Israel uses the working plans
of its adversary as a pretext and then, should it
fall short of meeting its goals, complains that
there is no party to negotiate with on the other
side.'
30

First of all, Israel must contribute its share to
settling the dispute   that is, it should make every
possible effort to defuse the tension. According to
Haaretz, there is a Palestinian ceasefire proposal, but
the Israeli Government has refused thus far to respond
positively to the offer. It continues to repeat its
hackneyed position that an agreement is not possible
while Arafat is in power and as long as the Authority
fails to dismantle the terrorist organizations. Israel
imposes those conditions without making any change
in the general conditions surrounding the conflict.
Haaretz continues to say that the world has despaired
and wrung its hands in frustration. The Israelis do not
express condolences when our sons are killed; they do
not denounce such killings, nor do they even establish
any contacts.
Before the road map was announced, the
Palestinian Authority had been called upon to
undertake certain reforms, such as drafting a
constitution, creating the post of premier and
transferring certain powers from the President of the
Palestinian State and the Chairman of the Palestinian
Authority to the Prime Minister. Chairman Arafat made
many concessions to assist the Palestinian Government
in carrying out its duties. The Government of Israel
made several attempts, under various pretexts, to delay
the declaration of the road map: first, it was holding the
Israeli elections at the beginning of the year; then it
was establishing the Cabinet; then it was waiting for
the Iraq war. Finally, when Israel hesitantly accepted
the road map, it rejected 14 of its provisions.
At the Sharm al-Shaikh Summit and at the Aqaba
Summit of 6 June, the representative of the Palestinian
Authority   who at that time was Prime Minister
Mahmoud Abbas   committed himself to
implementing the road map, pledging to meet its
requirements before President Bush of the United
States, King Abdullah of Jordan, the King of Bahrain,
and President Mubarak of Egypt. He announced the
Palestinian Authority's commitment to a ceasefire and
its readiness to recognize Israel within secure borders.
However, in his statement Mr. Sharon refused to
mention Israel's commitment under the road map to the
vision of two States   the establishment of an
independent Palestinian State that is viable and
sovereign, living side by side with Israel in peace and
security, as expressed by President Bush. Mr. Sharon
did not accept the immediate cessation of all acts of
violence against the Palestinians. All that Mr. Sharon
said were a few words regarding a Palestinian State
without any mention of an independent, viable and
sovereign State of Palestine. Nor did he declare an
immediate cessation of Israel's acts of violence.
Despite that, the Palestinian Authority, together
with all other resistance factions, declared a ceasefire
on 26 June. That ceasefire was to remain in place for
three months. Regrettably, Israel continued its terrorist
practices, and the Israeli army of occupation
assassinated 86 Palestinians. To sabotage the declared
ceasefire, Israel assassinated the political leaders of the
resistance factions. The situation then slipped into
tension and confrontation, one month after the
ceasefire had been announced.
International reports state that the majority of
Palestinians in the occupied territories now depend to
some extent on food rations. In May of this year, the
World Bank reported that the volume of international
contributions to the Palestinian territories had grown:
since the beginning of the Palestinian intifada, external
contributions accounted for more than $1 billion of the
budget of the Palestinian Authority. They have
therefore provided sustenance to more than half a
million people   the families of the employees of the
Palestinian Authority. Those contributions staved off
an enormous, acute humanitarian crisis. Donors who
hoped for reconciliation had no choice but to make
contributions because the Palestinian Authority's
network of services collapsed and the living conditions
of Palestinian citizens deteriorated. It is not strange,
then, that the Palestinians persevere through
international assistance.
However, this generosity on the part of the
international community ultimately profited the Israeli
enemy. International support provided a protective
network through which Israel was able to afford an
expensive occupation of the West Bank. Israel controls
the areas militarily for free, without assuming any
responsibility for the lives of the citizens there.
Fighting terrorism is an arduous task. However,
we do not see anyone keenly seeking the root causes of
or motivations for terrorism, nor even concerned about
the international isolation that Israel is suffering
because of its practice of State terrorism. It is as if the
stifling Israeli economic crisis were a predestined,
divinely ordained phenomenon. In the search for the
culprits, Arabs and the resistance are held to be the
cause of the crisis.
31

There was a real chance for the United States to
embrace all the peoples of the world, not only through
the compassion of those peoples for the people of the
United States but also through the unified effort to
fight terrorism. The United Nations should have seized
that opportunity through a programme objectively and
reasonably implemented, not by using cannons or
fighter jets or by mobilizing huge forces to destroy a
hated regime. The real reason for that was well known
political and economic ambitions. The world was
outraged at the military action, but it stood idly by,
observing the consequences of the misuse of force.
The United States Administration expressed its
keen interest in implementing the road map and
establishing an independent Palestinian State.
Regrettably, it did not, as a sponsor of peace, address
the crisis with the required effort and effectiveness. It
is not enough to stress the vision of President Bush or
the commitment of his Administration to such a vision,
while continuing to employ a policy of double
standards. That Administration continues to blame and
warn the Palestinian Authority. It continues to urge the
Authority to combat the resistance, which they can see
only as terrorism against the Israeli occupation, despite
the fact that all international norms stress the right of
occupied and colonized people to self-determination by
whatever means. The United States Administration
overlooks the Israeli leader's terroristic practices and
Israel's failure to implement its commitments in
accordance with the road map.
The shortcomings of the United States role reflect
negatively on the peace process. They obstruct the
process and make success very difficult, such as by
refusing to deal with President Arafat, the legitimate,
elected President of the Palestinians. Mr. Arafat is the
only leader who has shown conviction and flexibility
with respect to the peace process. As a result of that,
Mr. Arafat shared the Nobel Peace Prize with
Mr. Yitzhak Rabin, who was assassinated by dirty
hands in Israel in order to prevent the continuation of
the peace process, spreading anxiety and doubts among
Palestinian and Israeli citizens alike.
The Arab side accepted the initiative of His
Highness Crown Prince Abdullah Bin Abdul-Aziz for
the establishment of comprehensive peace with Israel
after its total withdrawal from all the occupied Arab
territories. The Crown Prince carried that initiative to
Washington, D.C., in his historic meeting with
President Bush in April 2002. The initiative was based
on the agreed terms of reference for the road map,
along with the resolutions of international legitimacy,
the Madrid terms of reference and the principle of land
for peace.
In conclusion, peace in itself is not an objective
for Israel. That will be true as long as Israel continues
to receive all forms of assistance from major Powers
trying to maintain their strategic interests in the Middle
East region, and opts to settle issues militarily, outside
the framework of the United Nations and the
resolutions of the Security Council.
Israel has laid siege to the Palestinian people. It
has paralysed the apparatus of the Palestinian
Authority, preventing it from operating. The Israeli
army assumed responsibility for security. But how did
it do that? By killing, assassination and destruction.
What is required first is the withdrawal of the Israeli
forces from the occupied territories to the borders of 28
September 2002.
The Security Council should adopt the road map
and work to implement it through the Quartet. The
siege against the Palestinian people and their elected
President Yasser Arafat must be lifted. The United
States must cooperate positively and effectively to
facilitate the task of the Quartet and to warn Israel of
the consequences of obstructing its tasks. Deploying
international forces into a buffer zone created between
the two sides will facilitate implementation of the road
map and the Palestinian Authority's task of maintaining
security in the area from which the Israeli forces will
withdraw. Those forces will receive complete
cooperation from the citizens of Palestine.